Case: 1:20-cv-02605 Document #: 1 Filed: 04/29/20 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS DEFERRED SAVINGS
FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS
APPRENTICESHIP FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND

)
)
)
)
)
)
)
)
)
) No. 20-cv-2605
)

AND TRUSTEES OF THE CHICAGO )
)
)
)
)
)
)
)
)
)
)
)

PAINTERS AND DECORATORS JOINT
COOPERATIONTRUST FUND,
Plaintiffs,
V.

RONALD BANKS, Individually and d/b/a
GENESIS INTEGRATIVE SOLUTIONS.

Defendant.
COMPLAINT
Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by their attorneys,

Donald D. Schwartz, James R. Anderson, Brian C. James and Grant R. Piechocinski, and

1
Case: 1:20-cv-02605 Document #: 1 Filed: 04/29/20 Page 2 of 5 PagelD #:2

ARNOLD AND KADJAN LLP, complain against Defendant GENESIS INTEGRATIVE
SOLUTIONS, an Illinois corporation, as follows:
COUNT I
Jurisdiction and Venue

1. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND (“the
Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

4, The Funds have been established pursuant to collective bargaining agreements
previously entered into between the Painters District Council #14 and its affiliated locals (the
“Union”) and certain employer associations whose employees are or were covered by one or more

collective bargaining agreements with the Union.
Case: 1:20-cv-02605 Document #: 1 Filed: 04/29/20 Page 3 of 5 PagelD #:3

as The Funds are maintained and administered in accordance with and pursuant to the
provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seg., as amended,
ERISA, 29 U.S.C. Section 1001, ef seg., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant RONALD BANKS, Individually and d/b/a GENESIS INTEGRATIVE
SOLUTIONS (“GENESIS”), is an employer engaged in an industry affecting commerce which
entered into a collective bargaining agreements (“Labor Agreement”) with the Union on or about
December 7, 2012, whereby GENESIS agreed to be bound by the provisions of the Labor
Agreement and any subsequent agreements negotiated between the Union and certain employer
associations. A copy of the Labor Agreement is attached as “Exhibit A.”

The Agreements

i Pursuant to the provisions of the Labor Agreement, GENESIS is bound to the Trust
Agreements and is required to make periodic contributions to the Funds for each hour worked by
its bargaining unit employees working within the occupational and jurisdictional scope described
therein at the rate and in the manner specified by the Labor Agreement and the Trust Agreements.
In addition, GENESIS is required to make contributions to the Funds measured by hours worked
by subcontractors performing painters’ or tapers’ work who fail to make contributions to the
Funds.

8. Under the terms of the Labor Agreement and Trust Agreement to which it is bound,
GENESIS is required to submit all necessary books and records to Plaintiffs’ auditor for the
purpose of determining whether or not GENESIS is in compliance with its obligation to contribute

to the Funds. In addition, the Labor Agreement and the Trust Agreements require GENESIS to
3
Case: 1:20-cv-02605 Document #: 1 Filed: 04/29/20 Page 4 of 5 PagelD #:4

pay liquidated damages, interest, auditors’ fees, and all attorneys’ fees and court costs incurred by
the Funds in the collection process.
The Claim

9. Upon information and belief, Plaintiffs are advised that GENESIS has breached the
provisions of the Labor Agreement and Trust Agreement by failing to produce any of the
documents and records for the audit period of January 1, 2014 through the present.

10. Plaintiffs have been required to employ the undersigned attorneys and their law
firm to collect the monies that may be found to be due and owing from GENESIS.

11. | GENESIS is obligated to pay the attorneys’ fees and court costs incurred by the
Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section
1132(g)(2)(D).

12. Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of: |

| (1) interest on the unpaid contributions; or

(11) liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:

A. This Court order GENESIS to submit all necessary books and records to
Plaintiffs accountant for the purpose of determining whether or not it is in
compliance with its obligation to contribute to the Funds for an audit for the
period of January 1, 2014 through the present.

B. That judgment be entered in favor of Plaintiffs and against Defendant in the

amount shown to be due on the above audit.

4
Case: 1:20-cv-02605 Document #: 1 Filed: 04/29/20 Page 5 of 5 PagelD #:5

Cc. This Court enjoin GENESIS from violating the terms of the collective
bargaining agreement and Trust Agreement by failing to make timely payments
to the Funds and GENESIS be ordered to resume making those payments.

D. Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees
and costs incurred in the prosecution of this action, together with liquidated
damages in the amount of 20%, all as provided in the applicable agreements
and ERISA Section 502(g)(2).

EB. This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

Respectfully submitted,

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND, et al.,

By: _/s/ James R. Anderson
One of their Attorneys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN, LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601

(312) 236-0415
